Firefox            Case 2:21-mj-02521-DUTY Document 5 Filed   05/24/21
                                                          http://          Page
                                                                 156.131.20.221   1 of 1 Page ID #:47
                                                                               /cacd/CrimIntakeCalNSF/1222c8c990b 1f46...



                                                               UNITED STATES DISTRICT COURT
                                                              CENTRAL DISTRICT OF CALIFORNIA

         UNITED STATES OF AMERICA,                                                       Western Division
                                                                        Plaintiff,
                                           vs.                                           Case Number: 2:21-MJ-02521            Complaint &Warrant
                                                                                         Initial App. Date: 05/24/2021         Custody
         Scott Berkett                                                                   Initial App. Time: I:00 PM




                                                                      Defendant.         Date Filed: 05/21/2021
                                                                                         Violation: 18:195                ~n
                                                                                         CourtSm        eporter:   ~~~ GL ~ v ~.P/~

                PROCEEDINGS HELD BEFORE UNITED STATES                                ~                      CALENDAR/PROCEEDINGS SI~ET
                  MAGISTRATE JUDGE: Jacqueline Chooljian                             ~                       LOCAL/OUT-OF-DISTRICT CASE



          PRESENT:                       Hays, Kerri                                                                                 None

                                          Deputy Clerk
                                                                        -~.~~~, ~-~1ru~1                                         Interpreter/Language
                                                                                    Assistant .S. Attorney
                   ❑ INITIAL APPEARANCE NOT HELD -CONTINUED
                       ourt issues Order under Fed. R. Crim. P. 5(~ concerning prosecutor's disclosure obligations; see General Order 21-02 (written order).
                       e endant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                         preliminary hearing OR ❑removal hearing /Rule 20.
                   ❑ Defendant states true name ❑ is as charged ❑ is
                   ❑ Court ORDERS the caption of the Indictment/Information be changed to reflect defendant's different true name. Counsel are directed
                     to file all future documents reflecting the true name as stated on the record.
                   ❑ Defendant advised of consequences offalse statement in financial affidavit. ❑Financial Affidavit ordered SEALED.
                   8 Attorney: Evan Jenness, Retained        A{~pQra
                                                                  , ~t~ed ❑ P,}~ev.      o ted ❑ Poss. Contribution (see separate order)
                      ❑ Special appearance by: Q,Y~~ rJ 1(~UrP (Dl~~~~
                       overnment's request for detention is: ❑ GRANTE ❑DENIED ❑WITHDRAWN                               CONTINUED
                  g    efendant is ordered: ❑Permanently Detained ~Temporarily Detained (see separate order).
                   ❑ BAIL FIXED AT $                                        (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                   ❑ Government moves to UNSEAL Complaint/IndictmenUInformation/Entire Case: ❑GRANTED ❑DENIED
                     Preliminary Hearing waived.
                   ❑ Class B Misdemeanor ❑Defendant is advised of maximum penalties
                   ❑ This case is assigned to Magistrate Judge                                                  .Counsel are directed to contact the clerk for
                     the setting of all further proceedings.
                   ❑ PO/PSA WARRANT ❑Counsel are directed to contact the clerk for
                     District Judge                                                              for the setting of further proceedings.
                     Preliminary Hearn set for                                       at 4:30 PM
                     PIA set for:         ~~                        at 11. 0 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                   O Government's mo ion to ismiss case/defendant                                                  only: ❑GRANTED ❑DENIED
                   ❑ Defendant's motion to dismiss for lack of probable cause: ❑GRANTED ❑DENIED
                   ❑ Defendant executed Waiver of Rights. ❑Process received.
                   ❑ Court ORDERS defendant Held to Answer to                                     District of
                      ❑ Bond to transfer, if bail is posted. Defendant to report on or before
                      ❑ Warrant of removal and final commitment to issue. Date issued:                                   By CRD:
                      ❑ Warrant of removal and final commitment are ordered stayed until
                     Case continued to (Date) __~~a."~1 ,~~                            (Time)                                   AM PM
                     Type of Hearing:~~~~ ~ ~                           Before Judge                         Gl               /Duty agistrate Judge.
                     Proceedings will be held in the ❑Duty Courtroom                                      Judge's Courtroom ~j       r~~
                     Defendant committed to the custody of the U.S. Marshal ❑Summons: Def dant ordered to report to USM for processing.
                   ❑ Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
                   ❑ Abstract of Order to Return Defendant to Court on Next Court Day(M-20)issued. Original forwarded to USM.
                   ❑ RELEASE ORDER NO:
                   ❑ Other:
                                PSA ❑ USPO                                            CR-10     CR-29                         EADY                   ,~ p~ ,
                                                  ~~~~~~                                                                      Deputy Clerk Inirials!~ ~"
                                                                                                                                            '~~

             M-5 (10/13)                            CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                       Page 1 of 1




1 of 1                                                                                                                                       5/24/2021, 11:32 AM
